Exhibit 10.1
WRIGHT EXPRESS CORPORATION
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN

1)   Purpose. The purpose of the Wright Express Corporation Non-Employee
Directors Deferred Compensation Plan (the “Plan”) is to enable directors of
Wright Express Corporation (the “Company”) who are not also employees of the
Company to defer the receipt of certain compensation earned in their capacity as
non-employee directors of the Company.   2)   Eligibility; Participation.
Directors of the Company who are not also employees of the Company or any of its
subsidiaries (“Directors”) are eligible to participate in the Plan. An eligible
Director may commence participation by submitting to the Committee (as defined
below) or its designee, a written election to defer eligible compensation.   3)
  Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (the “Committee”). The Committee shall
have the authority to adopt rules and regulations for carrying out the Plan’s
intent and to interpret, construe and implement the provisions thereof.
Determinations made by the Committee with respect to the Plan, any deferral made
hereunder and any Director’s account shall be final and binding on all persons,
including but not limited to the Company, each Director participating in the
Plan and such Director’s beneficiaries.   4)   Deferral of Fees. Subject to such
rules and procedures that the Committee may establish from time to time, and
subject to any determinations of the Company to pay compensation to Directors
from time to time, a Director may elect to defer under the Plan all or a portion
of his or her annual retainer fees, as well as such other fees, stipends,
incentive awards and other payments determined by the Committee to be eligible
for deferral from time to time that are, in each case, otherwise payable in cash
and restricted stock units (or other equity-based forms of payment) in
accordance with the Company’s policies as in effect from time to time (such
compensation, collectively, “Fees”).       In order to defer all or any portion
of a Director’s Fees, the Director must complete a deferral election in such
form, and at such time, as determined by the Committee in its sole discretion.
Once a Director has elected to defer any portion of the Director’s Fees, the
election shall continue in force for the remainder of the Director’s service as
a member of the Board of Directors of the Company; provided, however, that a
Director may revoke his or her deferral election for subsequent calendar years.
Such revocation shall remain in effect until the Director submits a new deferral
election pursuant to the procedures established by the Committee.   5)   Form of
Deferral. The Company shall establish a separate deferred compensation

 



--------------------------------------------------------------------------------



 



    account on its books in the name of each Director who has elected to
participate in the Plan. A number of Restricted Stock Units (as defined in the
Company’s 2005 Equity and Incentive Plan or a successor plan) (the “Stock Plan”)
payable in shares of Company common stock, par value $0.01 per share (“Company
Stock”) or, in the Committee’s discretion, cash shall be credited to each such
Director’s account as of each date (a “Deferral Date”) on which amounts deferred
under the Plan would otherwise have been paid to such Director. The Restricted
Stock Units credited to a participating Director’s account under the Plan shall
be issued under the Stock Plan.

  (A)   Deferral of Cash Payments. The number of Restricted Stock Units credited
to a Director’s account as of each Deferral Date shall be calculated by dividing
the amount so deferred by the Fair Market Value (as defined in the Stock Plan)
of a share of Company Stock as of such Deferral Date. The Restricted Stock Units
so credited, shall be immediately vested and non-forfeitable and shall become
payable as set forth in Section 8.     (B)   Deferral of RSU Awards. The
Director’s account shall also be credited with the number of compensatory
Restricted Stock Units awarded under the Non-Employee Director Compensation Plan
that the Director has elected to defer, if any. The Restricted Stock Units so
credited shall be subject to such vesting and other restrictions as are set
forth in such plan.

    Except as set forth herein, the terms and conditions of the Restricted Stock
Units credited to Director’s accounts under the Plan shall be governed by the
Stock Plan, including, but not limited to, the equitable adjustment provisions
set forth in Section 5 thereof and provisions with respect to a Change in
Control (as defined in the Stock Plan).   6)   Dividend Equivalents. Additional
Restricted Stock Units shall be credited to a Director’s account as of each date
(a “Dividend Date”) on which cash dividends and/or special dividends and
distributions are paid with respect to Company Stock, provided that at least one
Restricted Stock Unit is credited to such Director’s account as of the record
date for such dividend or distribution. The number of Restricted Stock Units to
be credited to a Director’s account under the Plan as of any Dividend Date shall
equal the quotient obtained by dividing (a) the product of (i) the number of the
vested and nonforfeitable Restricted Stock Units credited to such account on the
record date for such dividend or distribution and (ii) the per share dividend
(or distribution value) payable on such Dividend Date, by (b) the Fair Market
Value of a share of Company Stock as of such Dividend Date.   7)   Restrictions
of Transfer. The right of a Director or that of any other person to the payment
of deferred compensation or other benefits under the Plan may not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.   8)   Payment of Restricted Stock Units. Each Director (or his or
her beneficiary) shall receive a one-time distribution of Common Stock with
respect to all vested and nonforfeitable Restricted Stock Units then credited to
the Director’s account

 



--------------------------------------------------------------------------------



 



    under the Plan on the date which is 200 days immediately following the date
upon which such Director’s service as a member of the Company’s Board of
Directors terminates for any reason. The number of shares of the Company Stock
payable upon such distribution shall equal the number of Restricted Stock Units
credited to such Director’s account as of the date of such distribution.
Fractional shares shall be payable in cash.       If a Director dies prior to
the complete distribution of his or her account, the balance of the account
shall be paid as soon as practicable to the Director’s designated beneficiary or
beneficiaries. A designation of beneficiary shall be made by the Director using
the form prescribed by the Committee and may be changed by the Director at any
time by filing a new form. If no beneficiary is designated or no designated
beneficiary survives the Director, payment shall be made to the estate of the
Director.   9)   Unfunded Plan: Creditor’s Rights. The Plan is intended to be an
“unfunded” deferred compensation plan. The obligation of the Company under the
Plan is purely contractual and benefits under the Plan shall not be funded or
secured in any way. A Director or any beneficiary shall have only the interest
of an unsecured general creditor of the Company in respect of the Restricted
Stock Units credited to such Director’s account and benefits payable under the
Plan.   10)   Successors in Interest. The obligations of the Company under the
Plan shall be binding upon any successor or successors of the Company, whether
by merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.   11)   Governing Law; Interpretation. The Plan shall be construed
and enforced in accordance with, and governed by, the laws of the State of
Delaware. The Company intends that transactions under the Plan shall be exempt
under Rule 16b-3 promulgated under Section 16 of the Securities Exchange Act of
1934, as amended, unless otherwise determined by the Company.   12)  
Termination and Amendment of the Plan. The Board of Directors of the Company may
terminate the Plan at any time; provided, that termination of the Plan shall not
adversely affect the rights of a Director or beneficiary thereof with respect to
amounts previously deferred under the Plan without the consent of such Director
and that of such Director’s beneficiary. The Board of Directors of the Company
may amend the Plan at any time and from time to time; provided, however, that no
such amendment shall adversely affect the rights of any Director or beneficiary
thereof with respect to amounts previously deferred under the Plan.   13)  
Effective Date. The Plan was initially adopted on February 16, 2005. The Plan,
as amended and restated herein, shall be effective January 1, 2007.

ADOPTED ON FEBRUARY 16, 2005
APPROVED ON MAY 16, 2008 AS AMENDED AND RESTATED

 